DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-26 of U.S. Application 16/880,807 filed on March 18, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 5, and 13 have been entered.
Claims 21-26 have been added.


Rejections under USC 102 and 103
“Applicant's arguments filed on March 18, 2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a triaxial magnetic sensor, comprising: an interface between the surface and the first angled sidewall extending in a first direction, the surface and the second angled sidewall forming a second angle, an interface between the surface and the second angled sidewall extending in a second direction transverse to the first direction; a first Hall-effect magnetic sensor on the surface of the substrate in combination with the other limitations of the claim. 

Claims 2-12, 21, and 22 are also allowed as they depend on allowed claim 1.

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest a process for manufacturing a triaxial magnetic sensor, comprising: an interface between 4Application No. 16/880,807 Reply to Office Action Dated December 22, 2021 the surface of the substrate and the first angled sidewall extending in a first direction, the surface of the substrate and the second angled sidewall forming a second angle, an interface between the surface of the substrate and the second angled sidewall extending in a second direction transverse to the first direction in combination with the other limitations of the claim. 

Claims 14-18 are also allowed as they depend on allowed claim 13.


Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest a device, comprising: comprising the first Hall- effect magnetic sensor including a first conductive arm that extends in a first direction and a second conductive arm that extends in a second direction transverse to the first direction, a portion of the first conductive arm being positioned on a first sidewall of the plurality of sidewalls, a portion of the second conductive arm being positioned on a second sidewall of the plurality of sidewalls in combination with the other limitations of the claim.

Claim 20 is also allowed as they depend on allowed claim 19.

Regarding claim 23, the prior art of record taken alone or in combination fail to teach or suggest a triaxial magnetic sensor, comprising: a first Hall-effect magnetic sensor on the surface of the substrate; a second Hall-effect magnetic sensor on the first angled sidewall; and a third hall-effect magnetic sensor on the second angled sidewall, each of the second and the third Hall-effect magnetic sensors including a heterostructure configured to generate a two- dimensional electron gas in combination with the other limitations of the claim.

Claim 24 is also allowed as they depend on allowed claim 19.

Regarding claim 25, the prior art of record taken alone or in combination fail to teach or suggest a triaxial magnetic sensor, comprising: , comprising wherein the first and the second angled sidewalls are walls of a first and, respectively, a second non-planar structure, each of the second and the third Hall-effect magnetic sensors includes first, second, third, and fourth non-planar sensing arms including conductive material, the first, second, third, and fourth non-planar sensing arms of the second Hall- effect magnetic sensor include respective first ends in direct electrical contact with each other at a first sensing area on the first angled sidewall, and respective second ends electrically coupled to respective conductive contacts, the first, second, third, and fourth non-planar sensing arms of the third Hall-effect magnetic sensor include respective first ends in direct electrical contact with each other in a second sensing area on the second angled sidewall in combination with the other limitations of the claim.

Claim 26 is also allowed as it depends on allowed claim 25.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868